United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1359
                       ___________________________

  Desiree Kolbek; Amy Eddy; Jeannette Orlando; Nicole Farr; Summer Hagan;
                    Jamie Rodriguez; Pebbles Rodriguez

                      lllllllllllllllllllll Plaintiffs - Appellees

                                          v.

             Twenty First Century Holiness Tabernacle Church, Inc.

                            lllllllllllllllllllll Defendant

                         Jeanne Estates Apartments Inc.

                     lllllllllllllllllllll Defendant - Appellant

         Sharon Alamo; Tony Alamo, also known as Bernard Hoffman

                           lllllllllllllllllllll Defendants

                            ------------------------------

                         Jeanne Estates Apartments Inc.

                      lllllllllllllllllllllThird Party Plaintiff

                                          v.

 Jennifer Kolbek; Lamont Eddy; Susan Davis; Joseph Orlando; Elenora Orlando;
  Terry Farr; Lisa Penman; James Rodriguez; Nicole Rodriguez; Dennis Hagan;
Robin Hagan; Lee King; Alaina King; Ann Nicholas, Special Administratrix of the
                        Estate of John Kolbek, deceased

                     lllllllllllllllllllllThird Party Defendants
                                    ____________

                       Appeal from United States District Court
                  for the Western District of Arkansas - Texarkana
                                   ____________

                             Submitted: August 19, 2014
                               Filed: August 21, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       In this civil action, brought by several individuals who asserted both federal
and state-law claims against, inter alia, Jeanne Estates Apartments, Inc. (JEA), JEA
appeals the district court’s1 order declining to exercise supplemental jurisdiction over
the state-law claims, after the federal claims had been dismissed. For reversal, JEA
argues that it was improper for the district court to dismiss certain state-law claims
without prejudice after the court had previously granted summary judgment for JEA
on those claims. JEA also appeals the district court’s denial of its motion for
reconsideration.

       Upon careful review, we conclude that the district court did not abuse its
discretion in declining to exercise supplemental jurisdiction and dismissing the state-
law claims without prejudice, notwithstanding its previous decision granting partial
summary judgment. See 28 U.S.C. § 1367(c) (district court may decline to exercise
supplemental jurisdiction if, inter alia, claim raises novel or complex issue of state

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                          -2-
law, or court has dismissed all claims over which it had original jurisdiction); see also
Glorvigen v. Cirrus Design Corp., 581 F.3d 737, 743 (8th Cir. 2009) (abuse-of-
discretion review standard applies to district court’s decision not to exercise
supplemental jurisdiction); Auto Servs. Co., Inc. v. KPMG, LLP, 537 F.3d 853,
856-57 (8th Cir. 2008) (district court has general discretionary authority to review
and revise its interlocutory rulings prior to entry of final judgment). We also
conclude that the district court did not abuse its discretion in denying JEA’s motion
for reconsideration. See United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930,
933 (8th Cir. 2006) (abuse-of-discretion review standard).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-